Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US 20100285420).
Oda discloses an orthodontic bracket 10 having an archwire slot 16 and an opening/port for introducing an arch wire.  The Oda orthodontic bracket further includes a shutter 14 between the archwire slot 16 and the archwire slot opening that is movable forward and backward to pen and close the slot and a resilient stopper wire 20 having ends 52, 54 secured to bracket body and a central portion 50 that obstructs forward/backward movement of the shutter 14.   In regard to claims 3 and 6, the stopper wire 20 is inContact with the shutter in the open position.  In regard to claims 4, 7, 8 and 9, note the through hole 46 formed in the archwire slot outer guide wall through which the shutter 14 is inserted and the shutter detachment prevention device 80 for preventing the shutter from detaching while in the open position (Figure 7).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vourdouris (US 5,908,293).
	In Figures 8A and 8B Vourdouris discloses an orthodontic bracket 710 having a body 712 with a conventional archwire slot and port (slot opening) for receiving an orthodontic archwire.  The Vourdouris bracket includes a shutter 730 that is movable backward and forward and a stopper wire 800 attached to the main bracket body at both ends 736, 738.  A central portion of the stopper wire is disposed to at 786 to obstruct a forward/backward movement of the shutter when in a closed state.  
The Figure 8A, 8B embodiment does not meet the claim 1 limitation that the shutter is “provided between the slot and the introduction port.”  Applicant discloses this feature in paragraph [0027] of the written description identifying in the Figures shutter 20, slot 101, and introduction port 102 – wherein in Figure 1 the shutter 20 appears to be positioned below the opening (port 102) of the archwire slot 101.   In Figure 9A Vourdouris, however, discloses that it is desirable to form the bracket shutter with a depression 911 that extends into the archwire slot (and thus between the archwire slot and the archwire opening/port) in order to better secure the archwire.  To have formed a depression in the Figure 8A, 8B shutter 730 embodiment in order to better secure the archwire (and thus meet the “between the slot and the introduction port” limitation as taught by Vourdouris in the Figure 9A embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In regard to claim 2, note column 10, lines 5 and 6 describing the stopper wire 800 as a “spring element.”  In regard to claims 3 and 6, the Vourdouris stopper wire 800 is capable of being positioned in contact with the shutter 730 at least in the initial open position.

Allowable Subject Matter
Claim 5 is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712